Case 3:16-cr-00018-BJD-JRK Document 92 Filed 10/08/20 Page 1 of 4 PageID 358




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                                           Case No.:      3:16-cr-18-J-39JRK

CARMEL LINOT

                                                  /

                                             ORDER

       This case is before the Court on Defendant Carmel Linot’s renewed motions for

compassionate release (Doc. 86; Doc. 91), as well as his Motion for Clarification and to

Provide Documents (Doc. 90).

       Defendant is a 31-year-old inmate incarcerated at Lexington FMC, serving a 24-

month term of imprisonment for aiding and abetting aggravated identify theft. (Doc. 52,

Judgment). 1 According to the Bureau of Prisons (BOP), he is scheduled to be released

from prison on December 12, 2021. Defendant seeks compassionate release because of

the Covid-19 pandemic and because he suffers from asthma and hypertension.

Defendant also cites concerns about his minor son, of whom he claims the mother

“temporar[il]y lost custody” during an investigation by the Florida Department of Children

and Families. (Doc. 86-1 at 3).




1      The Court ordered that the 24-month term of imprisonment “run consecutively with the
defendant’s terms of imprisonment imposed pursuant to the judgments in Duval County Circuit
Court, Docket Numbers 2014CF2932 and 2015CF8915.” Judgment at 2. In those cases,
Defendant was sentenced to a total of 7 years in prison for knowingly participating in an intentional
motor vehicle crash, making false insurance claims, defrauding a financial institution and the
criminal use of personal identification. (Doc. 49, Presentence Investigation Report [PSR] at ¶¶ 24-
25).
                                                 1
Case 3:16-cr-00018-BJD-JRK Document 92 Filed 10/08/20 Page 2 of 4 PageID 359




      After considering 18 U.S.C. § 3582(c)(1)(A), the factors identified in 18 U.S.C. §

3553(a), and the applicable policy statements issued by the Sentencing Commission, the

Court concludes that Defendant’s request for compassionate release is due to be denied.

A movant for compassionate release bears the burden of proving that a reduction in

sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL

2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715 F.3d 328, 337

(11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of proving that a sentence

reduction is appropriate). As the Third Circuit Court of Appeals has observed, the mere

existence of Covid-19 cannot independently justify compassionate release, “especially

considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Defendant has not demonstrated extraordinary and compelling reasons warranting

compassionate release. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. A medical record

attached to the amended renewed motion for compassionate release (Doc. 91) states

that Defendant was seen by medical staff on August 31, 2020, requesting to have his

blood pressure taken (Doc. 91-1 at 2). His blood pressure measured 151/81 at that time,

which is elevated. (Id.). However, there is no indication that Defendant, who is 31 years

old, has been diagnosed with chronic hypertension. Indeed, the record reflects that

Defendant has had “borderline elevated [blood pressure] previously,” but that Defendant

“has never required medication treatment for [hypertension].” (Id.). Likewise, Defendant

offers no evidence that he has been diagnosed with severe asthma, or that the issues

surrounding his son’s custody have not been resolved. The lack of evidence matters

because a movant under § 3582(c) bears the burden of proving he is eligible for relief.



                                            2
Case 3:16-cr-00018-BJD-JRK Document 92 Filed 10/08/20 Page 3 of 4 PageID 360




Heromin, 2019 WL 2411311, at *2; Hamilton, 715 F.3d at 337.

       But, even assuming the truth of Defendant’s allegations, they do not qualify as

extraordinary and compelling circumstances. According to the Centers for Disease

Control (CDC), those who have high blood pressure and moderate-to-severe asthma

might be at increased risk for severe infection from coronavirus, which is distinct from the

medical conditions that the CDC confirms increase the risk for severe infection. 2 At age

31, Defendant is still young, which likely confers some protection against severe illness

from Covid-19. Additionally, high blood pressure is not an extraordinary condition. The

CDC reports that 108 million adults in the United States (about 45% of the adult

population) have high blood pressure or take medication for the condition. 3 And

unfortunately, Defendant’s concerns about the custody of his minor son are not

extraordinary for prisoners. When a defendant is sentenced to a term in prison, he or she

is necessarily taken away from his or her family for a period of time, which is inherently

disruptive. The Court reiterates there is no indication that Defendant’s son is not being

cared for, or that custody of his son has not been restored to his mother.

       Moreover, the sentencing factors under 18 U.S.C. § 3553(a) counsel against

granting a sentence reduction at this time. Over a short period, Defendant engaged in a

series of serious fraudulent crimes. (See PSR at ¶¶ 1-13, 24, 25). Defendant has more

than one year remaining on his 24-month federal prison sentence. In view of all the §

3553(a) factors, releasing Defendant 14 months early would not be consistent at this time

with the statutory purposes of sentencing, including the need to reflect the seriousness of


2       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.
3
       https://www.cdc.gov/bloodpressure/facts.htm.
                                             3
Case 3:16-cr-00018-BJD-JRK Document 92 Filed 10/08/20 Page 4 of 4 PageID 361




the offense, afford adequate deterrence, and promote respect for the law.

      Accordingly, it is hereby ORDERED:

   1. Defendant’s Renewed Motions for Compassionate Release (Doc. 86; Doc. 91) are

      DENIED. Defendant’s request for the appointment of counsel is likewise denied.

   2. Defendant’s Motion for Clarification and to Provide Documents (Doc. 90) is

      GRANTED to the extent that the Clerk shall send Defendant a copy of the Court’s

      Order of June 15, 2020 (Doc. 77), which granted Defendant’s Motion to Correct

      Sentence and instructed the BOP to treat Defendant’s sentence as beginning on

      April 1, 2020. If Defendant wishes to challenge the computation or execution of his

      sentence, such a challenge is appropriately brought in the district of confinement

      in a petition for writ of habeas corpus under 28 U.S.C. § 2241.

      DONE AND ORDERED at Jacksonville, Florida this 8th day of October, 2020.




      Lc 19

      Copies:
      Counsel of record
      Defendant




                                           4
